Citation Nr: 1003850	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-35 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for 
service-connected PTSD prior to July 15, 2008.

2. Entitlement to a rating in excess of 70 percent for 
service-connected PTSD from July 15, 2008 onward.


REPRESENTATION

Veteran represented by:	National Association for Black 
Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to 
March 1970.  He is the recipient of the Combat Infantryman 
Badge, the Purple Heart, and Army Commendation Medal with 
"V" Device.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Milwaukee, Wisconsin.  While the appeal was 
pending, an August 2008 rating decision assigned a 70 percent 
rating, effective July 15, 2008.  However, as this rating is 
still less than the maximum benefit available, the appeal is 
still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2008 and January 2009, the Board remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development, and it now returns to the Board for appellate 
review. 

In March 2006, the Veteran testified at a personal hearing 
before a Decision Review Officer (DRO), sitting at the RO.  A 
transcript of the hearing is associated with the claims file.

The Veteran also filed timely notices of disagreement with 
the denials of service connection for headaches, erectile 
dysfunction, and a back disorder, and an increased rating for 
service-connected left ear hearing loss.  However, he did not 
perfect these appeals in a timely manner; therefore, they are 
not before the Board at this time. 



FINDINGS OF FACT

1. Prior to June 17, 2005, service-connected PTSD was 
manifested by moderate symptoms with reduced reliability and 
productivity due to impaired short-term memory, fair insight, 
fair to good judgment, depressed mood, limited social 
contacts, and anger/rage symptoms affecting his relationships 
with family, resulting in being sent home from work and 
contributing to termination of employment, and reflected by a 
GAF score of 51.

2. From June 17, 2005 to July 15, 2008, service-connected 
PTSD was productive of moderate to severe occupational and 
social impairment due to sleep disturbance, isolation, 
impaired concentration, anger/irritability, short-term memory 
deficits, decreased concentration, fair judgment, depressed 
mood, impaired impulse control, and obsessional rituals, 
reflected by a GAF score of 48.  

3. From July 15, 2008 onward, service-connected PTSD is 
productive of moderate to severe occupational and social 
impairment due to sleep disturbance, isolation, impaired 
concentration, anger/irritability, short-term memory 
deficits, decreased concentration, fair judgment, depressed 
mood, impaired impulse control, and obsessional rituals, 
reflected by a GAF score of 48.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for 
service-connected PTSD prior to June 17, 2005 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

2. The criteria for a rating of 70 percent, but no greater, 
for service-connected PTSD have been met from June 17, 2005 
to July 15, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

3. The criteria for a rating in excess of 70 percent for 
service-connected PTSD from July 15, 2008 onward have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  VA must inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claims, the information 
and evidence that VA will seek to provide, and the 
information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Additionally, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VCAA notice requirements also apply to the evidence 
considered in determinations of the degree of disability and 
effective date of the disability once service connection has 
been established.

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the Veteran was sent a VCAA notice in 
September 2003, prior to the initial adjudication of his 
claim.  Additional notices were sent in July 2005 and March 
2009, and a March 2006 letter advised the Veteran of the 
evidence necessary to establish disability ratings and 
effective dates.  

The Board observes that the pre-adjudicatory VCAA notice 
issued in September 2003 informed the Veteran that he needed 
to demonstrate that his service-connected disability had 
increased in severity, of how VA would assist him in 
developing his claim, and his and VA's obligations in 
providing such evidence for consideration.  However, the 
March 2006 letter was the first to discuss disability ratings 
and effective dates.    

The Board acknowledges that the March 2006 letter was issued 
after the initial adjudication of the claim.  However, the 
Board but finds that no prejudice to the Veteran has 
resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  Although the evidence necessary to support a 
disability ratings and effective dates is relevant to the 
claim, as a matter of law, providing the Veteran with VCAA-
compliant notice prior to a readjudication "cures" any 
timing problem resulting from any deficiency in notice 
content or the lack of notice prior to an initial 
adjudication.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007); citing Mayfield v. Nicholson, 444 F.3d 1328, 1328 
(Fed. Cir. 2006).  A statement of the case (SOC) and 
supplemental SOC (VA) constitute "readjudication decisions" 
that comply with all due process requirements if preceded by 
adequate VCAA notice.  See Mayfield, 499 F. 3d.  In the 
present case, an SSOC and rating decision were issued after 
the March 2006 letter, thereby rectifying any timing 
deficiency.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim and providing him 
with a VA examination.  The Veteran's VA and Vet Center 
treatment records, and the reports of October 2003, June 
2005, and July 2008 VA examinations were reviewed by both the 
AOJ and the Board in connection with adjudication of the 
claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of the claim.
With regard to the VA examinations, the Board notes that once 
VA undertakes to provide a VA examination, it must ensure 
that the examination is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  In this case, the examiners documented 
the Veteran's subjective complaints and medical history and 
evaluated the Veteran.  Thereafter, in the reports, they 
provided information sufficient in detail and relevance to 
the rating criteria to allow for determination of the 
appropriate disability rating.  Nothing suggests that the 
findings reported were inconsistent with the medical history 
outlined in the file, and the Board does not find reason to 
question the adequacy of any VA examination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159 
(c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The 
basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided when rating a 
veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the Veteran's service-connected disability.  The Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of remote 
clinical histories and findings pertaining to this disability 
beyond that which is set out herein below.  In an increased 
rating case the present disability level is the primary 
concern and past medical reports do not take precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board also notes that the Court has held that 
staged ratings are appropriate for increased rating claims 
when factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007); see also Fenderson v. West, 12 Vet. App. 119 
(1999).  Thus, the Board has considered the propriety of 
staged ratings in assessing the Veteran's service-connected 
disability.

The Veteran's service-connected PTSD has been assigned a 
rating of 50 percent prior to July 15, 2008 and 70 percent 
rating from July 15, 2008 onward pursuant to 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).  The Veteran contends 
that his symptomology is worse than is contemplated under 
these ratings, and that higher ratings should, therefore, be 
assigned.  

VA regulations establish a General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Ratings are assigned 
according to the manifestations of particular symptoms.  
However, the use of the phrase "such as" in 38 C.F.R. § 
4.130 demonstrates that the symptoms after that phrase are 
not intended to constitute an exhaustive list, but rather are 
to serve only as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level 
of impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider 
all symptoms of a claimant's condition that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV).  

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.
The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

The Board notes that the Veteran suffers not only from PTSD 
but also from depression and alcohol dependence.  The Board 
finds that there is an inadequate basis in the record upon 
which to dissociate the Veteran's symptoms of major 
depression and alcohol dependence from his PTSD symptoms.  
See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is 
not possible to separate the effects of the service-connected 
condition from a nonservice-connected condition, 38 C.F.R. 
§ 3.102 requires that reasonable doubt on any issue be 
resolved in the Veteran's favor, and that such signs and 
symptoms be attributed to the service-connected condition).  
Additionally, in assigning GAF scores, VA examiners have 
stated that the GAF score assigned was for the PTSD alone.  
Hence, the Board has attributed all relevant psychiatric 
symptomatology to the Veteran's service-connected PTSD.

A GAF score of 41-50 contemplates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or social functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51-60 reflects moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  While a GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders, the GAF scores assigned 
in a case are not dispositive of whether overall improvement 
has been established; rather, they must be considered in 
light of the actual symptoms of the veteran's disorder.  See 
38 C.F.R. § 4.126(a).
Relevant evidence in the claims file includes the reports of 
three VA examinations, VA treatment records, and Vet Center 
therapy records.  Additionally, the Veteran has submitted 
personal statements and statements from his spouse and 
friends.  After a careful review of this evidence, the Board 
concludes that ratings in excess of those assigned are not 
warranted; however, the Board determines that the 70 percent 
rating is appropriate beginning June 17, 2005, the date of 
the VA examination that first showed that his symptoms had 
become more severe. 

Prior to June 17, 2005, the Veteran consistently endorsed 
symptoms of sleep disturbance, isolation, impaired 
concentration, and anger/irritability.  Additionally, 
problems in his relationships with his spouse, children, and 
co-workers as a result of his anger/rage were documented.  
The Veteran indicated that his spouse had left him at times 
because of his anger and that he had been sent home from work 
due to the anger and his inability to get along with others.  
The Veteran had worked two jobs for 30 years, but in February 
2004 reported that he had lost the second job due to anger 
and sleep problems.  In July/August 2004, the Veteran was 
also let go from his primary job, in waste management, 
apparently because of his anger issues; however, after 
several months, he was brought back on a temporary basis into 
a position in which he would not have to deal with people.  
However, he reported missing several days of work due to 
depression and feeling stressed.  

Range of affect was found to be broad and appropriate, but 
mood was labile, ranging from good to depressed.  No deficits 
of hygiene were documented, and the Veteran's speech was 
within normal limits.  Some short-term memory impairment was 
noted.  No obsessional or compulsive behavior or delusions 
were observed by VA examiners or treating professionals.  At 
an October 2003 VA examination, the GAF score assigned was 
51.

As of June 17, 2005, however, the Veteran's symptoms were 
documented to have increased in severity.  In fact, the June 
2005 VA examiner specifically stated that his symptoms were 
more severe than at the October 2003 VA examination.  The 
examiner assigned a GAF score of 48.  

During this period, the Veteran continued to report sleep 
impairment, deficient concentration, and anger and 
irritability.  Short-term memory was impaired as well, and he 
related that he had begun carrying a notebook with him to 
compensate.  Difficulty with short-term memory and 
concentration was also evident at a July 2008 mental status 
examination.

In treatment records and at VA examinations, the Veteran 
reported increased discord in his relationships with family 
and that he had not spoken to his kids in over two years.  At 
his hearing, the Veteran testified to being depressed and his 
family not wanting him around.  He also indicated not wanting 
be around family at reunions and having arguments with his 
stepchildren while there.  His contact with family, including 
sons and siblings, was limited; however, the Veteran related 
more contact with stepchildren and a stepdaughter who cooked 
for him.  Social contacts included one close friend, who was 
also a Vietnam veteran, with other people being just 
acquaintances.  The Veteran stated that his lack of 
socialization was a source of stress for him.  A range of 
mood from depressed to euthymic was documented, and range of 
affect was somewhat restricted.  

The Veteran ceased to work in December 2006.  He continued to 
report being depressed, and friends submitted a statement in 
January 2008 that indicated that the Veteran was often 
withdrawn and unresponsive and had gotten worse since 
retirement.  A February 2008 Vet Center record shows that the 
Veteran appeared to be in a state of moderate to severe 
instability, which was an opinion echoed by the July 2008 VA 
examiner, who also assigned a GAF score of 48.  This examiner 
also stated that the Veteran's functioning had remained at a 
level fairly consistent with the examination in June 2005.   

During this period, no deficits of hygiene or speech were 
noted.  Additionally, thought processes were found to be 
logical and coherent.  Suicidal and homicidal ideations were 
consistently denied.  Nevertheless, at his March 2006 
hearing, the Veteran testified that he had hit someone at 
work for demeaning his medal with "V" device.  
Additionally, although obsessive and compulsive behavior was 
not explicitly discussed in medical records, the Board notes 
an April 2006 statement from his spouse that states that he 
walked around with a gun in his pocket and always checked the 
doors and windows.

In light of the above evidence, the Board determines that a 
rating in excess of 50 percent is not warranted prior to June 
17, 2005, and a rating in excess of 70 percent is not 
warranted for the period from July 15, 2008 onward.  However, 
the Board finds that a rating of 70 percent, but no greater, 
should be assigned beginning June 17, 2005.  

Prior to June 17, 2005, the Veteran exhibited moderate 
symptoms with reduced reliability and productivity due to 
impaired short-term memory, fair insight, fair to good 
judgment, depressed mood, limited social contacts, and 
anger/rage symptoms affecting his relationships with family, 
resulting in being sent home from work and contributing to 
termination of employment.  

Although the Veteran displayed deficiencies in family and 
work relationships and some impairment of judgment, his 
overall impairment was noted to be moderate with a GAF score 
of 51.  He also did not exhibit symptoms typical of a 70 
percent evaluation such as suicidal ideation, obsessional 
rituals, impaired speech, near-continuous panic or 
depression, deficient impulse control, disorientation, or 
neglect of personal appearance and hygiene.  Thus, the Board 
concludes that the Veteran's service-connected psychiatric 
disability does not more closely approximate a rating in 
excess of 50 percent prior to June 17, 2005.

From June 17, 2005 onward, the record reflects an increase in 
severity of the Veteran's symptoms and his occupational and 
social impairment ranging from moderate to severe.  The Board 
determines that the symptoms presented by the Veteran had 
become more severe, incorporating those symptoms addressed 
above along with impaired impulse control, as reflected in 
his hitting a co-worker, and obsessional rituals, as reported 
by his spouse.  A GAF score of 48 was assigned.  Therefore, 
the Board concludes that the Veteran's symptoms do more 
closely approximate a 70 percent rating beginning June 17, 
2005.

However, the Board determines that a rating in excess of 70 
percent is not warranted for the period from June 17, 2005 to 
July 15, 2008 or from July 15, 2008 onward.  His impairment 
at the July 2008 VA examination was documented by the 
examiner to be fundamentally the same as in June 2005.  The 
Board notes that symptoms reported at the examination are 
consistent with those documented prior to that date.  Nothing 
in the record suggests that the Veteran was totally socially 
and occupationally impaired or displaying symptoms such as 
delusions or hallucinations, grossly inappropriate behavior, 
an inability to maintain personal hygiene or perform 
activities of daily living (including maintenance of minimal 
personal hygiene), disorientation to time or place, 
persistent danger of hurting self or others, or loss of 
memory for details such as names of close relatives, own 
occupation, or own name at any time after June 17, 2005. 

Consideration has been given to the Veteran's and other lay 
statements of record.  However, although lay statements may 
be sufficient to demonstrate symptoms that are readily 
observable, they s alone are not competent evidence of the 
overall severity of a disability.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has contemplated the applicability of the benefit 
of the doubt doctrine.  However, as revealed by the 
discussion above, the Board has determined that the 
preponderance of the evidence is against a rating in excess 
of 50 percent for service-connected PTSD prior to June 17, 
2005 and a rating in excess of 70 percent at any time from 
June 17, 2005 onward.  Consequently, the doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert at 55.

Extraschedular and TDIU ratings

The Board notes that an extraschedular rating is a component 
of a claim for an increased rating.  Barringer v. Peake, 22 
Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996). The threshold factor for extraschedular 
consideration is a finding on part of the RO or the Board 
that the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability at issue are inadequate.  Thun 
v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 
Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating 
include marked interference with employment or frequent 
periods of hospitalization that indicate that application of 
the regular schedular standards would be impracticable.  
Thun, citing 38 C.F.R. § 3.321(b)(1) (2009).  In the present 
case, the Board finds no evidence that the Veteran's service-
connected PTSD present such an unusual or exceptional 
disability picture at any time so as to require consideration 
of an extra-schedular evaluation pursuant to the provisions 
of 38 C.F.R. § 3.321(b)(1).  Although his symptoms of 
anger/rage are documented to have interfered in his 
employment, such symptoms are contemplated in the rating 
schedule.  Accordingly, referral for an extraschedular rating 
is not appropriate. 

Additionally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), 
the Court held that a TDIU claim is part and parcel of an 
increased-rating claim when raised by the record.  The Board 
has jurisdiction to consider the Veteran's possible 
entitlement to a TDIU rating in this circumstance when the 
TDIU issue is raised by assertion or reasonably indicated by 
the evidence and is predicated at least in part on the 
severity of the service-connected disability in question, 
regardless of whether the RO has expressly addressed this 
additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 
Vet. App. 324 (1991).  In this case, the record raises a 
claim for a TDIU rating, but the claim was not adjudicated by 
the RO.  Nevertheless, in light of the Court's decision in 
Rice, the Board must adjudicate that issue as part of the 
claim for an increased rating for the service-connected 
psychiatric disability.  Id.  See also Roberson v. Principi, 
251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. 
App. 1 (2001).  

A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2009).  For 
purposes of calculating the percentage requirements of one 60 
percent disability, or one 40 percent disability, the 
following disabilities will be considered one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable, (2) disabilities resulting from common etiology 
or a single accident, (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as 
a prisoner of war.

Prior to June 17, 2005, service connection was in effect for 
PTSD, evaluated as 50 percent disabling, and hemorrhoidectomy 
and left ear hearing loss, both evaluated noncompensably.  
Thus, the Veteran did not meet the threshold criteria for a 
TDIU rating prior to June 17, 2005.  As of June 17, 2005, as 
determined herein, the threshold criteria for a TDIU rating 
were met by a rating of 70 percent for service-connected 
PTSD.  

However, the Board determines that the record does not show 
that the Veteran is or has been unemployable due solely to 
service-connected disabilities.  In this regard, the Board 
notes that the Veteran was employed at two jobs until 
February 2004 and then one job until July/August 2004.  As 
the Veteran was employed during that time, he was, 
accordingly, not unemployable.  

Further, although the Veteran lost his job in waste 
management for a few months, apparently in part due to his 
PTSD symptoms, he was subsequently brought back on a 
temporary basis and reassigned to a position that would limit 
his interaction with people until he retired in December 
2006.  Therefore, the Board concludes the Veteran continued 
to be employable until December 2006.  

After December 2006, although the Veteran did not work again, 
the Board observes that the July 2008 VA examiner was 
specifically asked if the Veteran was unemployable.  The 
examiner opined that the Veteran's service-connected PTSD 
would not preclude him from obtaining or maintaining 
employment.  The other competent evidence relevant to this 
period does not contradict these findings.  Accordingly, the 
Board concludes that an increased rating in the form of a 
TDIU rating is also not warranted at any time during the 
appeal period.


ORDER

A rating in excess of 50 percent for service-connected PTSD 
for the period prior to June 17, 2005 is denied.

A rating of 70 percent, but no greater, for service-connected 
PTSD for the period from June 17, 2005 to July 15, 2008 is 
granted.

A rating in excess of 70 percent for service-connected PTSD 
for the period from July 15, 2008 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


